Frazer, J.
The goods of the plaintiff', Anna M. Cotton, (appellee,) were delivered to the appellant, at Jeffersonville, to be shipped to her husband, F. M. Cotton, at Indianapolis. The appellant carried the goods safely to Indianapolis, where they arrived on the same day, July 28,1866, and were kept iin the appellant’s station free of charge until August 4, *499when, they were deposited by the railroad company in the warehouse of responsible and careful warehousemen at Indianapolis. The goods remained there until September 18, when, without negligence,- they were destroyed by fire. Seven days before the fire, the plaintiff, with her husband, called at the defendant’s office and asked for the .goods, and was informed by a person in charge that they had not arrived. The warehouseman, on receipt of the goods, uniformly notified the consignee by mail, though no one remembered mailing this particular notice. The plaintiff first learned of the shipment of the goods in September, from a sister in Jeffersonville, and never received notice from any one in Indianapolis. The plaintiff’ had judgment for the full value of the goods, and the caséis here on the evidence.
The appellant was in fault only in giving false information as -to the arrival of the goods, in consequence of which the jury -have inferred that the plaintiff could not find the ■goods, and that they were destroyed by fire, whereas, if the truth had been communicated, she would have obtained the property and saved it from destruction. The appellant should suffer whatever losses to its customers result directly from such conduct of its employee as this evidence discloses. It was easy enough to have told her the truth; the instincts of a gentleman ought, alone, to have been enough to induce this, but the case shows that it is not always so, and therefore that the responsibility of the railroad company for resultant damages is the only adequate security which the public sometimes have against the supercilious self-consequence of subordinate employees. This tends to secure clerks and agents who will deal truthfully and courteously with those who transact business with them. It is the last case in which the rule respondeat superior should be relaxed. It was the duty, and not merely a favor, of the carrier to give such information as would enable the owner' of the goods to find the warehouseman with whom they were stored. The falsehood communicated, instead of the ti’uth, would possibly have prevented .a discovery of the *500goods if no fire had occurred; or, at any rate, it prevented the plaintiff from getting possession of -them, and thus saving them from the subsequent conflagration. The falsehood, therefore, while it did not cause the fire, did nevertheless, perhaps, produce the loss. So the jury may have considered, and we do not .feel at liberty to set aside their conclusion. It is not so plainly unreasonable as to justify our interference.
T. A. Hendricks, O. B. Hord, A. W. Hendricks and G. B. Holstein, for appellant.
J. S. Harvey, for appellee.
The judgment is affirmed, with costs.